Title: To George Washington from John Armstrong, 2 February 1790
From: Armstrong, John
To: Washington, George



Dear General
Carlisle [Pa.] 2d Feby 1790

Notwithstanding how frequently your person and Office possess my thoughts, I have studiously avoided expressing them on paper lest I should add to that attention already so amply and so much better employed. Nevertheless
I must now beg leave to present my Congratulations to your Excellency on the pleasing appearance of our publick concerns, evinced by the apparent satisfaction of the populace, with the progress of Congress thus far: producing moderation of temper general quiet and at least a lisping approbation from various of the adversaries, who had not been a little, noisey, jealouse & turbulent heretofore. with respect to your own Administration, (as I believe you never suspected me of flattery) I ass[ure] you

Sir, the plaudit may be said to be without a negative—your Several addresses to the Senate & Representatives, gave much Satisfaction, the last attracting every one as far as it is read.
These things, whatever our fate may be, are good omens, and clear ground of reverential gratitude to the great ruler of the universe especially when we take a Retrospective view of the troubles of Britain & Ireland particularly in the reign of Charles first—The present disturbences in various parts of Europe, and our own Situation not long since. may the humble prayers of all that serve God according to the Gospel of his son, be daily offered for that wisdom that is from above, and the perpetuity of his mercies to this young nation. As I do not sufficiently know the grounds of the controversie betwixt the Southern States & the Creek Indians, shall say no more than that it seems but right that such States as claim an extensive territory should prudently & gradually buy the natives out; looking on our Situation with the Indians of N. America in a very different light, from that of the Israelites & the early inhabitants of Canaan. We understand if her leaders do not soon repent, will require a Secret but watchful eye, but at this critical conjuncture (our Ally being on his back) Britain might be tempted to essay the Establishment of a Garrison there, but hope they will not.
I cannot close this letter without suggesting a few thoughts on a Subject of a private & very interesting nature to me, I hope your Excellency will bear with them. they relate wholly to my Youngest Son, whome without farther apology I would offer to your consideration for a publick employment. I will say very little of his qualifications, knowing how naturally a parent may be Suspected of partiality, others are often in this case better judges & I find they have ascribed to him both talents and honor. this far I may be permited to say—that if I were not pretty well Satisfied on these points, or knew the contrary, I should be the last man that would offer him—I know enough of publick life to be convinced that together with it’s incidents & appendages, it is neither the best for this life, nor that which is to come; yet as I dispair of convincing either him or his friends of this doctrine, or rather of converting them; I am left to choose between wishing him the servant of the State, or of the Continent, and cannot hesitate a moment in prefering the latter to the former, and particularly, your patronage to that of any other.

as I neither know what Offices are yet to bestow, nor indeed what he would wish, the manner of employing him must entirely depend on your Excellency. I will only add my Assurance that you will be pleased to consider this as the confidential letter of an Old and very Sincere friend & humble Servant

John Armstrong

